AMENDMENT AGREEMENT

AMENDMENT AGREEMENT, dated as of January 15, 2019 (this “Agreement”), among
Generex Biotechnology Corporation (the “Company” or “Generex”), NuGenerex
Distribution Solutions 2, LLC, (the “Borrower”), Veneto Holdings, L.L.C.
(“Veneto”) and the members of Veneto identified on Schedule 1 hereto (each a
“Member” and, collectively, the “Members”). The Company, Borrower, Veneto and
each Member may each be referred to herein as a “Party” or, collectively, as the
“Parties.” Certain capitalized terms that are used but not otherwise defined in
this Agreement are defined in Article IV.

WHEREAS, Borrower is a wholly owned subsidiary of the Company;

WHEREAS, Borrower has issued to Veneto a Promissory Note dated November 1, 2018
which is due January 15, 2019 (the “Promissory Note”) in the principal amount of
$35,000,000;

WHEREAS, the Members hold all of the issued and outstanding voting equity
interests in Veneto;

WHEREAS, pursuant to the terms hereof, the Company desires to issue, and Veneto
desires to accept, shares of Generex Common Stock (“Generex Shares”), in the
amounts set forth herein, as satisfaction of a portion of Borrower’s obligations
under the Promissory Note;

WHEREAS, pursuant to the terms hereof, the parties have agreed to extend the
date for payment of the remaining amounts under the Promissory Note; and

WHEREAS, Veneto consents to the Generex Shares’ distribution directly to the
Members in the amounts set forth in Schedule 1 as partial consideration for
their agreement to amend the Promissory Note, and Generex has agreed to issue
the shares directly to the Members in such amounts.

NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
herein,

the Parties agree as follows:

ARTICLE I SHARE ISSUANCE AND MATURITY EXTENSION

1.1. Initial Share Issuance. Effective upon Closing, and subject to all of the
terms and conditions hereof, the Company hereby agrees to deliver to each
Member, free and clear of any Liens, and Veneto and each Member hereby agrees to
accept from the Company, as payment of $15,750,000 of the $35,000,000 principal
amount and accrued interest of the Promissory Note, the number of Generex Shares
determined in accordance with Section 1.1, with the number to be issued to each
Member determined by reference to the percentage set forth opposite such
Member’s name on Schedule 1 hereto (the “Shares Percentage”). Closing shall
occur on or before the date set forth in Section 7.1. Parties agree that
$750,000 represents all interest to date that has accrued and is owing on the
Promissory Note.

1.2. Number of Generex Shares. At Closing, each Generex Share will have an
agreed value of $2.50 with downside protection set forth in this section below,
and therefore Generex will deliver an aggregate 6,300,000 Generex Shares to the
Members. If, on the first to occur of (i) the one hundred eightieth (180) day
after closing or (ii) the effective date of a registration statement filed with
and approved by the Commission, including the Generex Shares pursuant to this
Agreement, the average VWAP of Generex common stock for the preceding five (5)
trading days is less than $2.50 share, Generex will deliver additional Generex
Shares such that the aggregate number of shares delivered under this Agreement
equals $15,750,000 ÷ such average VWAP

 1 

 

 

1.3. Modifications to Promissory Note.

1.3.1. The “Maturity Date” under the Promissory Note is amended and revised to
be April 30, 2019.

1.3.2. The principal balance of the remaining Twenty Million Dollars
($20,000,000) of the Promissory Note shall be represented by amendment to the
Promissory Note dated November 1, 2018 and will be convertible on/or before
April 30, 2019, into Generex Shares at $2.50 per share with downside protection
the character of which is set forth in Section 1.2 of this Agreement. Interest
on this Twenty Million Dollar ($20,000,000) Promissory Note shall accrue at 12%
simple interest. The outstanding Principal Amount and accrued and unpaid
interest under this Promissory Note shall be due and payable to Holder of the
Promissory Note on the revised Maturity Date. At the Maturity Date, Veneto shall
have the option of (i) payment of principal and interest in cash or (ii) payment
of principal and interest by Generex’s delivery of Generex Shares valued at
$2.50 per share, with the downside protection outlined in paragraph 1.2. Veneto
shall notify Generex at least ten (10) calendar days prior to the Maturity Date
of its choice of payment in cash. If the principal and interest will be paid in
Generex Shares, the Generex Shares shall be delivered directly to the Members in
accordance with their Shares Percentages.

1.3.3. Except as set forth above, the Promissory Note dated November 1, 2018
remains in full force and effect in accordance with its terms. The $3,000,000
Escrow Requirement set forth in Section 2(b)(ii) of the Amendment is hereby
eliminated.

 

1.4. Consent. Each Member, in his capacity as a member of Veneto, hereby
consents to the transactions set forth in this Agreement.

 

1.5. Antigen Express, LLC Shares. Upon Closing the Company will issue 3.5
million shares of Antigen Express, LLC stock directly to each of the Members in
the percentages outlined in Schedule 1, attached hereto. 

ARTICLE II REPRESENTATIONS & WARRANTIES OF THE COMPANY

In order to induce Veneto and the Members to enter into this Agreement and to
accept the Exchange Shares, the Company hereby represents and warrants to the
Members that as of the date hereof:

2.1. Organization and Good Standing. The Company is duly organized and existing
in good standing in its jurisdiction of incorporation and is duly qualified as a
foreign corporation and authorized to do business in all other jurisdictions in
which the nature of its business or property makes such qualification necessary.
The Company has the corporate power to own its properties and to carry on its
business as now conducted and as proposed to be conducted.

2.2. Authorization. The execution, delivery and performance by the Company of
this Agreement, and the issuance and exchange by the Company of the Exchange
Shares hereunder, (a) is within the Company’s corporate power and authority, (b)
has been duly authorized by all necessary corporate proceedings, (c) does not
conflict with or result in any breach of any provision of the Articles of
Incorporation or Bylaws of the Company or any agreement or instrument to which
the Company is a party or by which the Company or any of its properties is bound
or the creation of any Lien upon any of the property, and (d) does not require
any filing, consent or approval pursuant to the Charter or bylaws of the Company
or any law or regulation (including, without limitation, any applicable
environmental restrictive transfer law or regulation) or order, judgment, writ,
injunction, license, permit, agreement or instrument.

 2 

 

 

2.3. Enforceability. The execution and delivery by the Company of this
Agreement, and the issuance and exchange by the Company of the Exchange Shares
hereunder, will result in legally binding obligations of the Company,
enforceable against the Company in accordance with the terms and provisions
hereof, except to the extent that (a) such enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of creditors’ rights and (b) the
availability of the remedy of specific performance or injunctive or other
equitable relief is subject to the discretion of the court before which any
proceeding therefor may be brought.

2.4. Generex Shares. The Generex Shares, when delivered in accordance with this
Agreement for the consideration expressed herein, will be validly issued, fully
paid, and nonassessable with no personal liability attaching to the ownership
thereof and will be free and clear of all liens.

ARTICLE III REPRESENTATIONS & WARRANTIES OF THE MEMBERS

As a material inducement for the Company to enter into this Agreement and
consummate the transactions contemplated hereby, each Member hereby represents,
warrants and acknowledges to the Company as to itself, that on the date hereof
as follows:

3.1. Enforceability. The execution and delivery by the Member of this Agreement
will result in legally binding obligations of the Member, enforceable directly
by and against such Member in accordance with the terms and provisions hereof,
except to the extent that (a) such enforceability is limited by bankruptcy,
insolvency, reorganization, moratorium or other laws relating to or affecting
generally the enforcement of creditors’ rights and (b) the availability of the
remedy of specific performance or injunctive or other equitable relief is
subject to the discretion of the court before which any proceeding therefor may
be brought.

3.2. Title to Promissory Note. Veneto is the sole record and beneficial owner of
the Promissory Note, free and clear of any Liens.

3.3. Transferability. The Member (i) understands that the Generex Shares have
not been registered under the Securities Act and cannot be sold unless
subsequently registered under the Securities Act or an exemption from such
registration is available, (ii) is aware that the Generex Shares may not be sold
pursuant to Rule 144 adopted under the Securities Act unless certain conditions
thereunder are met, and (iii) acknowledges that any transfer of Generex Shares,
unless transferred pursuant to an effective registration statement, shall be
subject, at the Company’s discretion, to the Company’s receipt of an opinion of
counsel, reasonably acceptable to the Company and its transfer agent in form and
substance and as to the identity of such counsel, that such transfer may occur
without registration under the Securities Act.

3.4. Accredited Investor Status. The Member is an “accredited investor” as such
term is defined in Rule 501 under the Securities Act.

3.5. Information and Reliance.

(a) The Member has relied on publicly available information in making its
decisions regarding acceptance of the Generex Stock acknowledges, and agrees and
confirms that (i) except as set forth this Agreement, neither Generex nor any of
its Affiliates, representatives or agents makes, or has made or given, any oral
or written representations, warranties, certifications or opinions of any kind,
express or implied, with respect to (A) Generex, any of its Affiliates or any of
its or their business, financial condition, risks or prospects, (B) the Generex
Shares or (C) any other matters relating to the Generex, its Affiliates, or the
Generex Shares, (ii) in making its decision to accept the Exchange Shares, it
has relied solely on (A) its own independent review, investigation and analysis
of the business, financial condition, risks and prospects of the Company and its
Affiliates and (B) the representations and warranties of the Company set forth
in Article II of this Agreement and publicly available information, including
Generex’s filings with the Commission.

 3 

 

 

ARTICLE IV REGISTRATION

4.1. Generex will register for resale by the Members the Generex Shares issued
pursuant to this Agreement in the next registration statement filed by Generex
with the Commission, will shall not be later than 180 days from the date of this
Agreement, and to pursue prompt effectiveness of such registration statement.

ARTICLE V DEFINITIONS

5.1. Defined Terms. As used herein, the following terms have the following
respective meanings:

Affiliate. Affiliate shall mean, with respect to any Person, any Person directly
or indirectly controlling, controlled by or under direct or indirect common
control with such Person and shall include (a) any Person who is a director or
beneficial holder of at least 10% of the then outstanding capital stock (or
partnership interests or other shares of beneficial interest) of such Person and
Family Members of any such Person, (b) any Person of which such Person or an
Affiliate (as defined in clause (a) above) of such Person directly or
indirectly, either beneficially owns at least 10% of the then outstanding
capital stock (or partnership interests or other shares of beneficial interest)
or constitutes at least a 10% equity participant, (c) any Person of which an
Affiliate (as defined in clause (a) above) of such Person is a partner,
director, officer or executive employee, and (d) in the case of a specified
Person who is an individual, Family Members of such Person.

Charter. Charter shall include the articles or certificate of incorporation,
statute, constitution, joint venture or partnership agreement, limited liability
company operating agreement, or articles or other organizational document of any
Person other than an individual, each as from time to time amended, restated or
otherwise modified.

Commission. Commission shall mean the Securities and Exchange Commission.

Lien. Lien shall mean any encumbrance, mortgage, pledge, lien, charge or other
security interest of any kind upon any property or assets of any character, or
upon the income or profits therefrom other than any lien, pledge or security
interest in favor of BBVA.

Person. Person shall mean an individual, partnership, corporation, association,
limited liability company, trust, joint venture, unincorporated organization,
and any government, governmental department or agency or political subdivision
thereof.

Securities Act. Securities Act shall mean the Securities Act of 1933, as
amended, or any successor federal statute, and the rules and regulations of the
Commission thereunder, all as the same shall be in effect at the time.

VWAP. VWAP shall mean, for any date, the daily volume weighted average price for
such date (or the nearest preceding date) of the Generex common stock on the
trading market where such securities are then listed or quoted as reported by
Bloomberg L.P. (based on a trading day from 9 a.m. New York City time to 4:02
p.m. New York City time.)

 4 

 

 

ARTICLE VI

CERTAIN COVENANTS

6.1. Confidential Information. Any and all confidential or proprietary
information disclosed or made available by the Generex to each Member in
connection with or as a result of the negotiations leading to the execution of
this Agreement, or in furtherance thereof, shall remain confidential and the
property of the Generex and shall not be disclosed by such Member and its
employees, advisors, and agents, except to the extent that such Party must
disclose such information to comply with applicable law. Each Member agrees not
to divulge or disclose or use for its benefit or purposes any information with
respect to the Company unless such information has already become public.

6.2. Further Assurances. Each Party hereto will cooperate with the other Parties
hereto and execute such further instruments and documents as any Party shall
reasonably request to carry out the transactions contemplated by this Agreement.

ARTICLE VII GENERAL

7.1. Term. This Agreement shall immediately expire without further action of the
Parties if the Closing has not been consummated prior to the close of business
on January 21, 2019.

7.2. Waivers; Amendments. (1) No failure or delay by any Party in exercising any
right or power hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. No waiver
of any provision of this Agreement or consent to any departure by any Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
provision of this Agreement may be waived, amended or otherwise modified except
pursuant to an agreement or agreements in writing entered into by all of the
Parties.

7.3. Successors and Assigns. Neither this Agreement nor any of the rights,
interests or obligations hereunder may be assigned by any of the Parties, in
whole or in part (whether by operation of law or otherwise), without the prior
written consent of the other Parties, and any attempt to make any such
assignment without such consent shall be null and void. Subject to the preceding
sentence, this Agreement will be binding upon, inure to the benefit of and be
enforceable by the Parties and their respective successors and assigns. Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the Parties) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

7.4. Survival. All covenants, agreements, representations and warranties made by
the Parties herein and in the other instruments delivered in connection with or
pursuant to this Agreement shall be considered to have been relied upon by the
other Parties and shall survive the execution and delivery of this Agreement and
the Closing.

7.5. Counterparts; Integration. This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile shall be effective as delivery of a manually executed
counterpart of this Agreement. This Agreement constitutes the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof.

 5 

 

 

7.6. Severability. Any provision of this Agreement held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

7.7. Governing Law; Jurisdiction. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
DELAWARE (WITHOUT REGARD TO ANY CONFLICTS OF LAW PROVISION THAT WOULD REQUIRE
THE APPLICATION OF THE LAW OF ANY OTHER JURISDICTION).

7.8. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).

7.9. Headings. Article and Section headings used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.

 6 

 



IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereto
have caused this Agreement to be duly executed and delivered as of the date and
year first above written.

    GENEREX BIOTECHNOLOGY CORPORATION         By: /s/ Joseph Moscato   Name:
Joseph Moscato   Title: President and Chief Executive Officer                
NUGENEREX DISTRIBUTION SOLTUONS 2, LLC         By: /s/ Joseph Moscato   Name:
Joseph Moscato   Title: President and Chief Executive Officer                
VENETO HOLDINGS, L.L.C.         By: /s/ Kevin Kuykendall   Name: Kevin
Kuykendall   Title: Chairman                 MEMBERS           /s/ Kevin
Kuykendall     K&S Biotherapeutics, LLC           /s/ Moky Cheung     Radix
Resources, LLC           /s/ Kyle Kuykendall     WHSH, LLC           /s/ Trenton
Moody     Performance Biomedical, LLC           /s/ Mark Schneider     MCS
Interest, LP           /s/ Michael Schneider     Shemiya Holdings, LP          
/s/ Kevin Kuykendall     Hippocrates Holdings, LLC



 7 

 

 

Schedule 1

Members Shares Percentages                                            



 8 

 

 